DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 11 August 2021.
Claims 10-18 are currently pending and being examined. Claims 1-9 have been withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rizzi (US 2017/0305586).

In regards to Claim 10, Rizzi teaches a sealing station for manufacturing a skin pack (packaging assembly 8; Fig. 2), the sealing station comprising:
a sealing tool upper part (upper tool 21) with a first frame (21) and a concave dome (see Fig. 32 showing the undersurface of upper tool 21 showing a raised outside edge and depressed center region; ¶[0527]; “the heating surface 201 of the inner heater 200 may be slightly (e.g. from 1 to 20 mm) indented with respect to the heating surface 203 of the peripheral heater 202, such that when the heating surface of the peripheral heater contacts a top surface of the film portion, the heating surface of the inner heater is spaced apart by a prefixed distance from the top surface of the same film portion.” ¶[0525]) comprising one or more air channels (plurality of suction apertures 331; Fig. 23; ¶[0642]);
a sealing tool lower part (lower tool 22) with a second frame (22) and a base holder (packaging chamber 24);
wherein at least one of the sealing tool upper part and the sealing tool lower part is height-adjustably mounted to be brought closer to each other and to contact each other on their first and second frames and to thereby form a gas-tight sealing tool chamber (see Figs. 3 and 4; “In order to open and close the packaging chamber, the apparatus 1 has a main actuator 33 (see FIG. 1A) active on at least one of said upper and lower tool 21, 22 under the control of control device 100; in practice the main actuator 33 may include a piston (the piston may be replaced by any other kind of electric, pneumatic or hydraulic linear actuator) configured for lifting and lowering the one or both tools 22 along a direction transverse to said horizontal direction Al between said first operating condition (FIG. 3), where the upper tool 21 is spaced apart from the lower tool 22 and said packaging chamber 24 is open to receive one or more of said film portions 18a, and said second operating condition (FIG. 4), where a closure surface 34 of the upper tool 21 tightly abuts against a closure surface 35 of the lower tool 22 (or against an abutting surface of an insert member 400) to hermetically close said packaging chamber 24 with respect to an atmosphere outside the apparatus; at said closure surfaces 34 and 35 a gasket or other element for facilitating a gas tight closure may be positioned.” ¶[0520]); and

    PNG
    media_image1.png
    462
    720
    media_image1.png
    Greyscale
wherein the sealing station is operable to connect a base (tray 4) to a top film (film portion 18a) in a gas-tight manner by forming a sealing region, wherein the top film is a skin film (¶[0520]); and
wherein the first frame (21) of the sealing tool upper part and the second frame (22) of the sealing tool lower part are configured to clamp a section of the base and a section of the top film so that they are excluded from heating and deformation during the sealing process (see annotated Fig. 11 showing a portion that is clamped between upper tool and lower tool, which is not directly in contact with the heater 202). 

In regards to Claim 11, Rizzi teaches the sealing station according to claim 10, further comprising a height-adjustable sealing plate (heater 200, 202, 203; “when the first and second tools 21 and 22 (upper and lower tools) are in the second operating position, an actuator, such as auxiliary actuator 312 brought by upper tool 21 and controlled by control device 100, may be operated to bring the heating surface against the mentioned peripheral band of the film portion 18a, with the top rim 4c being pressed between said peripheral band of film portion 18a and the top surface 23a.” ¶[0523]), the sealing plate comprising a sealing surface which is suitable for connecting the base to the top film in a gas-tight manner by forming a sealing seam (“The peripheral heater 202 basically surrounds the inner heater 200 and is aligned with surface 23a so that a heating surface 203 of the peripheral heater 201 is capable--when brought into contact with the film 18--to heat seal this latter to the tray 4” ¶[0521]).

In regards to Claim 13, Rizzi teaches the sealing station according to claim 10, wherein the first frame of the sealing tool upper part (21) is cooled by water-cooling channels (cooling circuit 220) running in the the first frame of the sealing tool upper part (“The apparatus 1 may also include a cooling circuit 220 (FIG. 2) associated to the upper tool 21 and configured to cool said inner heater 200 and said peripheral heater 202; the cooling circuit is controlled by the control device 100 which is further configured to cause circulation of a cooling fluid ( water or oil or other fluid) in said cooling circuit (in FIG. 2 the cooling circuit 220 is schematically shown above the heaters 200 and 202) and for regulating a cooling fluid temperature to a temperature significantly below both said first and second temperature and thus assist in obtaining a sharp reduction of the heating surfaces of the peripheral and inner heaters after said first and second time intervals.” ¶[0579]).


    PNG
    media_image2.png
    358
    504
    media_image2.png
    Greyscale
In regards to Claim 14, Rizzi teaches the sealing station according to claim 10, wherein the second frame of the sealing tool lower part has a recess that accommodates an offset of the base in order not to deform the offset when the base and the top film are clamped between the first frame and the second frame (annotated Fig. 19).

In regards to Claim 16, Rizzi teaches the sealing station according to claim 10, wherein the sealing tool upper part (21) comprises a sealing surface (202) that is movable relative to the first frame (21) and configured to be pressed onto the top film in order to connect the top film and the base together (see Figs. 14 showing the heater 202 attached to springs, so as capable to move relative to the first frame 21) .

In regards to Claim 17, Rizzi teaches the sealing station according to claim 10, wherein the first frame of the sealing tool upper part (21) has a lower surface configured to contact the top film (¶[0521]), the dome extends above the lower surface of the first frame (¶[0525]), and the sealing station is operable to form a vacuum (331) between the dome and the top film, using the one or more air channels, so that the top film may be sucked into the dome and heated by the dome (“Holding means 330 are associated to the head 310 and are configured for attracting the film portion or film sheet 18a towards the active surface 311. The holding means 330 may comprises a plurality of suction apertures 331 leading to the active surface, at least one vacuum source, e.g. comprising a vacuum pump controlled by the control device 100 and connected to the suction apertures 331, and at least one selector valve, also controlled by the control device 100, selectively connecting said suction apertures either to said vacuum source or to a vent line.” ¶[0642]).

In regards to Claim 18, Rizzi teaches the sealing station according to claim 17, wherein the sealing station is operable to form a vacuum (27; Fig. 13) between the top film and the base and establish atmospheric pressure above the top film (“The apparatus 1 may also comprise a vacuum arrangement 27 connected to the packaging chamber 24 and configured for removing gas from inside said packaging chamber; the vacuum arrangement comprises at least one vacuum pump 28 and at least one evacuation pipe 29 connecting the inside of said chamber 24 to the vacuum pump; the control unit 100 controls the vacuum pump 28 to withdraw gas from said packaging chamber 24 at least when the packaging assembly is in said second operating condition, i.e. with said packaging chamber hermetically closed.” ¶[0615]), after the top film has been heated by the dome, to cause the top film to move toward the base (“The apparatus 1 is adapted for vacuum skin packaging of the product P, where a thin film of plastic material, such as film sheet 18 described below, is draped down on the product P and intimately adheres to a top rim 4c and to the inner surface of the support 4 as well as to the product surface thus leaving a minimum, if any, amount of air within the packaging. The apparatus 1 may however also be used in case a film sheet 18 is applied to a tray or support with modified atmosphere previously created in the tray.”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rizzi (US 2017/0305586) in view of Valli (US 2016/0355282).

In regards to Claim 12, Rizzi teaches the sealing station according to claim 10. 
Rizzi does not expressly disclose wherein at least one of the first frame of the sealing tool upper part and the second frame of the sealing tool lower part is formed at least in sections from one of a plastic or a ceramic material.
However, Valli teaches at least one of the first frame of the sealing tool upper part and the second frame of the sealing tool lower part is formed at least in sections from one of a plastic or a ceramic material (“the construction materials of said machine are plastics materials or the like, metal, glass, ceramics, carbon materials or any other material allowing to make said machine while providing it with the above disclosed characteristics.” Claim 19).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Rizzi, by making the sealing machine parts with plastic or ceramic, as taught by Valli, as obvious equivalent materials to make a sealing machine with. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rizzi (US 2017/0305586) in view of Lovas (US 3,303,628).

In regards to Claim 15, Rizzi teaches the sealing station according to claim 10, wherein each of the plurality of bases has a different shape, and wherein at least one of the plurality of bases has a tray shape (“The tray or supports 4 may have a rectangular shape or any other suitable shape, such as round, square, elliptical etcetera, and may be formed either while the packaging process takes place, e.g. at a thermoforming station of the packaging apparatus, or they may be previously manufactured and then fed to the packaging apparatus.” ¶[0443]).
Rizzi does not expressly disclose the sealing tool lower part is at least partially replaceable in order to receive one of a plurality of bases. 
However, Lovas teaches the sealing tool lower part is at least partially replaceable in order to receive one of a plurality of bases (“A set or cluster of forming molds 304 and a set or cluster of holding molds 305 are mounted on the mold support bracket 322 which is carried on the platform 323. The platform 323 is adjustable for alignment of the molds with the balance of the machine by means of leveling screw means 330, and the arrangement is such that the complete upper mold assembly may be removed from the platform to change mold sizes or for other purposes.” col. 13 l. 59-66).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Lovas, by having a plurality of replaceable molds, as taught by Lovas, so the device . 

Response to Arguments
Applicant's arguments filed 11 August 2021 have been fully considered but they are not persuasive. 
Applicant’s Arguments: 
“All embodiments of Rizzi appear to comprise the step of heating and sealing of the peripheral region 18b of the upper film and the rim 4c of the tray 4 by the peripheral heater 202. Neither the figures nor the description of Rizzi disclose that a part of the upper film and a part of the lower film (tray) are clamped by a frame of the upper tool 21 and a frame of the lower tool 22 in order to exclude those parts from heating and deformation during the sealing process.” (Remarks p. 7)
Examiner’s Response: 
Rizzi teaches the first frame of the sealing tool upper part and the second frame of the sealing tool lower part are configured to clamp a section of the base and section of the top film, so that they are excluded from heating and deformation. As shown in annotated Fig. 11 in claim 10, shows a portion of both the top film and base are clamped between the tools and they are not directly in contact with the heaters during the sealing process. Therefore, there is a portion of the film and base that are excluded from direct heating during the sealing process. Examiner points out the claims provide no structure as to how Applicant prevents conductive heat transfer during the sealing process to the portions that are not directly in contact with the heater.
Applicant’s Arguments: 

Examiner’s Response: 
Rizzi does teach a concave dome when read in light of Applicant’s drawings and specification. Dome is defined as “a large hemispherical roof or ceiling” (Merriam-Webster). Applicant’s drawings do not depict a dome shape, instead they show a raised outside edge and depressed central region, which is concave in nature. Rizzi teaches “the heating surface 201 of the inner heater 200 may be slightly (e.g. from 1 to 20 mm) indented with respect to the heating surface 203 of the peripheral heater 202, such that when the heating surface of the peripheral heater contacts a top surface of the film portion, the heating surface of the inner heater is spaced apart by a prefixed distance from the top surface of the same film portion.” ¶[0525]. Therefore, Rizzi teaches a concave dome consistent with Applicant’s disclosure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KATIE L GERTH/Examiner, Art Unit 3731 
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731